Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	This is in response to Applicant Amendment on 05/25/2021 with claim 1, 4-5; 8-18 are pending in the Application.
	Upon review and examination, generic claim 1 and claim 11 are deemed allowable, therefore, withdrawn claims 8-10 and 14-18 that depend on and have all the limitations of an allowable generic claim are rejoined and allowed.    
 
Reason for allowance
 
 
2.	Claims 1, 4-5, 8-18 are allowed.
The following is an examiner’s statement of reason for allowance: 
I/ Group I: Claims 1, 4-5, 8-10:
 None of the references of record teaches or suggests the claimed SEMICONDUCTOR DEVICE having the limitations:
       --“a first connector on a bottom surface of the semiconductor package and electrically connected to the semiconductor chip; and
a metal bump coupled to the first connector and electrically connected to a second connector on the circuit board, wherein
the first connector has a contact surface facing the second connector and having a recessed portion into which the metal bump extends, and
the recess portion is positioned in a central portion of the first connector. “--.
In combination with all other limitations as recited in claim 1.
II/ Group II: Claims 11-18:
 None of the references of record teaches or suggests the claimed SEMICONDUCTOR DEVICE having the limitations:
           --“a plurality of first connectors on a bottom surface of the semiconductor package and electrically connected to the semiconductor chip; 
a solder resist covering a portion of each first connector; and a plurality of metal bumps between each first connector and a corresponding pad of the plurality of pads on the first surface side of the circuit board, wherein
each first connector has a contact surface that is facing the corresponding pad, each contact surface having a recessed portion in which the metal bump is received,, and
the solder resist covering a portion of each contact surface. “--.
In combination with all other limitations as recited in claim 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

                                                     CONCLUSION

3.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thinh T Nguyen whose telephone number is 571-272-1790.  The examiner can normally be reached on Monday-Friday 9.30 AM- 6.30 PM US Eastern Time  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo  can be reached at 571-272-1867.The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval [PAIR] system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

                        /THINH T NGUYEN/                        Primary Examiner, Art Unit 2897